People v Bell (2016 NY Slip Op 05928)





People v Bell


2016 NY Slip Op 05928


Decided on August 31, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 31, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
REINALDO E. RIVERA
MARK C. DILLON
FRANCESCA E. CONNOLLY, JJ.


1992-00185
 (Ind. No. 4598/90)

[*1]The People of the State of New York, respondent,
vLeon Bell, appellant.


Leon Bell, Marcy, NY, appellant pro se.
Kenneth P. Thompson, District Attorney, Brooklyn, NY (Leonard Joblove and Camille O'Hara Gillespie of counsel), for respondent.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 9, 1996 (People v Bell, 234 AD2d 378), affirming a judgment of the Supreme Court, Kings County, rendered December 18, 1991.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
MASTRO, J.P., RIVERA, DILLON and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court